Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 2/28/2020. Currently claims 1-20 are pending in the application, with claims 13-19 withdrawn from consideration.



ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-12, and 20, with traverse, drawn to a method in the reply filed on 12/17/2021 is acknowledged.  The traversal is on the ground that the examiner has allegedly failed to provide evidence of support for the distinctive inventions. This argument is also not persuasive, and applicant does not particularly dispute the statements of distinctness, which are still believed to be valid.  Applicants request for rejoinder is noted. The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential details to define a parameter, such omission amounting to a gap between the steps to define a parameter.  

Regarding claim 1, the recited composition defines an amount W (mass %) of carbon in the claim language, however, fails to disclose the detailed steps to define the parameter (as has been defined in description of the embodiments section of the specification) other than the time, temperature and pressure, as this parameter (W) is not a standard parameter used in the industry or prior arts, therefore, no meaningful comparison with prior art can be made.

Claims 2-12 and 20 depend on claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12, and 20 are rejected under 35 U.S.C.103 as being obvious over Pfeifer et al. (US Patent Application Publication Number 2006/0251535 A1), hereafter, referred to as “Pfeifer”,  in view of Holve et al. (GB 1232256), hereafter, referred to as “Holve”.

Regarding claim 1, Pfeifer teaches in Fig. 1, a powder material for producing a three-dimensional object, the powder material comprising a base material; a resin; and resin particles. Pfeifer teaches in Fig. 1 that shows two different particles with a coating of adhesive 

But Pfeifer fails to explicitly teach that the composition would have an amount W (mass%) of carbon remaining in the powder material after heating in a vacuum of 10-2 Pa or lower at 450 degrees C for 2 hours, and would satisfy a formula: W (mass %) < 0.9/M, where M represents a specific gravity of the base material.  However, Holve teaches in a method of producing an aluminum powder for sintering process that the carbon content is controlled, and the carbon content of 1 to 2% which it is necessary to maintain is of decisive importance such that the aluminum parts provided with improved mechanical properties (page 1, column 2, lines 60-70). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate based on the teaching, suggestion or motivation of Holve and device a system to ensure and control the carbon content of the composition so that the process results in parts that is improved in mechanical properties to arrive at the claimed invention (KSR Rationale G, MPEP 2143).  The claimed process to maintain a specific amount of remaining carbon after a vacuum heating process, is nothing but to ensure that the carbon content of the composition remains within a specified range.  Regarding satisfying the specific formula, since Holve teaches that carbon amount in the composition is a result effective variable, and since CCPA held that a particular parameter must first be In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 2, Pfeifer teaches that the powder material for producing a three-dimensional object, wherein the resin comprises a nonaqueous first resin, and wherein the powder material comprises a coating film formed of the resin and coating a surface of the base material by teaching in Fig. 1 that the powder material comprising individual particles of a powder (element 2) or else aggregates (element 1) formed by agglomeration (equivalent to base material), in particular granules, which may be interspersed with non-powder binding phases, and the coating formed by the adhesive (element 3) (equivalent to first resin).

Regarding claim 3, Pfeifer teaches that the powder material for producing a three-dimensional object, wherein the resin particles comprise a second resin, and wherein the powder material comprises the resin particles over the coating film by teaching in Fig. 1 that the fine-grained material (elements 4, 5, 6), where the fine-grained material comprises individual particles of dimensions which lie distinctly below the dimensions of the powder material.

Regarding claim 4, Pfeifer teaches that the adhesive comprises an adhesive which is solubilized, at least in part, or made to swell by a suitable binder liquid, so that adjacent particles of the powder material can be adhesively bonded to one another. The thickness of the surface layer containing the adhesive in this case preferably lies in the range from 0.1 to 10 % of the average diameter of the powder material. Therefore, Pfeifer teaches that amount of coating film on the base material is an optimizing variable that dictates the product properties.
Since CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the coating film at 3% or higher level on the base material would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
 

Regarding claim 5, Pfeifer teaches that the average particle sizes of the fine-grained material typically lie below 30% of the particle size of the powder material and preferably in the range from 0.3 to 5%. Therefore, Pfeifer teaches that the particle size is an optimizing variable that dictates the product properties. Since CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the particle diameter of the resin particles at 600 nm or less would be a matter of optimization that would be performed In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

 	Regarding claim 6, Pfeifer teaches that the powder material for producing a three-dimensional object, wherein the base material comprises at least one selected from the group consisting of Al, Ti, and copper by teaching to use plastic, metal or ceramic materials (para. [0015]). Additionally, Pfeifer also teaches that in the case of ceramic powder material, the finegrained material is preferably selected from the group of oxides, nitrides or carbides of the elements B, Si, Ti, Al and/or Zr. Particularly preferred are SiO2 , silicates, borosilicates or alumosilicates, in particular in combination with powder material of oxide ceramic (para. [0040]). Pfeifer also teaches to use metals or alloys of the elements Cu, Sn, Zn, Al, Bi, Fe and/or Pb as powder material (para. [0043]).

 	Regarding claim 7, Pfeifer teaches that the powder material for producing a three-dimensional object, wherein the resin particles comprise at least one selected from the group consisting of acrylic, styrene, and amino by teaching to use poly(meth) acrylates as a polymer in the composition system (para. [0021]) making it an obvious choice as resin particles.

Regarding claim 8, Pfeifer teaches that the powder material for producing a three-dimensional object, wherein the nonaqueous first resin comprises at least one selected from the group consisting of acrylic, acrylic polyol, polyester, epoxy, polyol, urethane, polyether, polyvinyl butyral, polyvinyl acetal, polyvinyl chloride, vinyl acetate, paraffin/olefin, and ethyl 20) or less, by teaching that the preferable polymers containing polar groups with low water solubility is used that would meet the claimed limitation.

Regarding claim 9, Pfeifer teaches that the adhesive comprises an adhesive which is solubilized, at least in part, or made to swell by a suitable binder liquid, so that adjacent particles of the powder material can be adhesively bonded to one another. The thickness of the surface layer containing the adhesive in this case preferably lies in the range from 0.1 to 10 % of the average diameter of the powder material. Therefore, Pfeifer teaches that amount of coating film on the base material is an optimizing variable that dictates the product properties.
Since CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the coating film with an average thickness of 10 nm or greater, but 800 nm or less on the base material would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 10, Pfeifer teaches that the adhesive comprises an adhesive which is solubilized, at least in part, or made to swell by a suitable binder liquid, so that adjacent particles of the powder material can be adhesively bonded to one another. The thickness of the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claims 11-12, Pfeifer teaches that the arrangement according to the invention of the fine-grained particles on the surface of the individual powder particles leads to sintered or glass bridges (element 8) being formed between adjacent powder particles (elements 1, 2) in this thermal treatment. As a result, a solidification of the green compact takes place, or the formation of a solid sintered body. The shrinkage hereby taking place is minimal, since it is restricted to the small fine-grained particles (element 7) (para. [0035]). Therefore, Pfeifer teaches to optimize the void fraction in the sintered product to produce products with excellent mechanical property and dimensional accuracy. Therefore, volume average particle diameter in relation to the total amount of base material would be optimized to account for void fraction.  Since CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 20, Pfeifer teaches in Fig. 1, a powder material for producing a three-dimensional object, the powder material comprising a base material; a resin; and resin particles. Pfeifer teaches in Fig. 1 shows base material in two different particles (element 1 and 2) with a coating of adhesive (element 3) and fine-grained materials (para. [0032]). Pfeifer teaches the use of resin particles by use of fine grained materials (element 4, 5 and 6).

Pfeifer also teaches the use of the composition in the three-dimensional (3D) binder printing process, where the layer of powder is wetted in defined regions with a binder liquid (hardening liquid), which activates the adhesive of the coating.  Therefore, Pfeifer teaches the use of a kit producing a three dimensional object using a three dimensional printing process that comprises of the composition and the hardening (binder) material (para 0051-0052]).


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742